Citation Nr: 1416687	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-44 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a neck disability.  

5.  Entitlement to service connection for a right ankle disability.  

6.  Entitlement to service connection for headaches.  

7.  Entitlement to service connection for a sinus disorder.  




REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from January 1987 to July 1998.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from a December 2009 decision by the RO that denied the benefits sought on appeal.  A videoconference hearing before the undersigned was held in January 2012.  

The issues of service connection for left knee, right ankle and neck disabilities, a sinus disorder and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  There is no credible evidence that the Veteran had tinnitus in service and ever since service.   
2.  The Veteran is not shown to have a right knee disability at present that is related to service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have tinnitus due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2.  The Veteran does not have a right knee disability due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in August, September and October 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development of the issues addressed in this decision has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all relevant VA and private medical records have been obtained and associated with the claims file.  The Board also reviewed the Veteran's VA electronic medical records.  The Veteran also testified at a videoconference hearing before the undersigned in January 2012.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Concerning the claims for tinnitus and a right knee disability, the Board concludes that an examination/opinion is not needed.  There is no credible evidence that the Veteran had tinnitus in service and ever since service.  Also, testimony at the hearing shows that the Veteran is speculating that he might have sustained a traumatic injury to his right knee in service.  Thereafter, the Veteran's testimony does not constitute credible evidence of an in-service event.  Rather, the Veteran is providing a nexus opinion.  Thus, there is no evidence of an in-service event.  Also, the record only contains the Veteran's conclusory generalized statement that he has a right knee disorder that is etiologically related to service.  As such, the low threshold of an "indication" that a right knee disorder has an association with service has not been met.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  For these reasons, there is no duty to provide opinions. 

Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

As noted above, the Veteran testified at a hearing before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the hearing, the undersigned fully identified the issues on appeal.  Also, the hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements. 
Further, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  




Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

Factual Background & Analysis

The Veteran testified that he had tinnitus a couple of times in service but never thought much about it.  He said that he had ringing in his ears several times since service, but never went to a doctor because he didn't think he had any hearing problems.  He also testified that he had several hearing tests and that all of them were normal.  He testified that he has ringing in his ears about once a month on average, and that it lasts from a minute to 10 minutes each time.  

Concerning his right knee, the Veteran testified that although he did not have any right knee problems in service, he believes that his current right knee pain was related to an incident in service when he fell down a ladder and landed on his knees.  The Veteran testified that while he was treated only for his left knee after the fall, he could not recall any other traumatic incident that could account for his current right knee pain, and believes that he must have injured the right knee when he fell in service.  

Regarding the Veteran's contentions, while he is competent to provide evidence regarding his observations and experiences, any such assertions must be weighed against other inconsistent or contradictory evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

In this case, the Veteran's STRs are completely silent for any complaints, treatment, abnormalities or diagnosis for any right knee problems, hearing loss or tinnitus in service.  Moreover, on a Report of Medical History for his service separation examination in April 1998, the Veteran specifically denied any knee or ear problems, or hearing loss and no pertinent abnormalities were noted on examination.  Similarly, the Report of Medical History was prepared and signed by the Veteran. 

The STRs showed that the Veteran was treated for left knee pain a day after he fell down three steps of a ladder and landed on his left knee in October 1992.  The records showed that he suffered a small abrasion to the left patella and had some tenderness to palpation, but had no edema, erythema, or effusion.  Significantly, the STRs did not show any complaints, treatment or abnormalities referable to his right knee.  

The post-service medical records are likewise, negative for any complaints, treatment or diagnosis for any right knee problems or tinnitus.  In fact, on a private examination in January 2005, the Veteran specifically denied any tinnitus or ear problems.  Similarly, while the Veteran complained of decreased hearing in his left ear when seen by VA in March 2010, he made no mention of any history of ringing in his ears or tinnitus.  

While the evidentiary record includes numerous VA and private medical reports showing treatment for various maladies from 2001 to the present, there is not a single complaint, finding or abnormality for any right knee problems or tinnitus.  Rather, the Veteran's complaint of "new onset" right lower extremity/foot numbness was attributed to a neurovascular etiology in April 2010.  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board emphasizes that personal interest to receive benefits may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this regard, unfortunately, the Board cannot find it plausible that the Veteran would have recurring tinnitus at least once a month since service - a period of more than 15 years, but would never mention the problem to any healthcare provider, including when seen by VA for decreased hearing in 2010.  Indeed, the Veteran reported on numerous conditions, including such minor symptoms as constipation and wheezing when seen for his hearing problem in 2010, but he did not mention what he now claims has been chronic tinnitus.  The credibility of assertions of tinnitus is crucial given the subjective nature of the disability.  Thus, the Board cannot find that the lay evidence of record establishes credible evidence of in-service tinnitus and tinnitus ever since service. 

As to the claim for right knee pain, service connection requires evidence of a current disability that is shown to be incurred in or otherwise related to service or to a service-connected condition.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."  In this case, testimony at the hearing shows that the Veteran is essentially speculating that he might have sustained a traumatic injury to his right knee in service.  See Transcript page 5 ("Both my knees hit the deck at the time.  At the time, my right knee wasn't hurting.  It wasn't until later on that my right actually started hurting.  That was after I got out of the military. . . .  My theory is that I actually injured them both at the same time of that same accident.  It's just it was a delay effect.").  The Veteran's testimony does not constitute credible evidence of an in-service event.  Rather, the Veteran is providing a speculative nexus opinion.  Service treatment records are negative.  Thus, there is no evidence of an in-service event.  Also, there is no medical evidence that shows that the Veteran has a current right knee disability that is related to service, and for reasons discussed above, there is no duty on the part of VA to obtain a medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, relating a current right knee disability to service, is a question of causation that falls outside the realm of common knowledge of a lay person.

As there is no credible evidence of tinnitus in service and ever since service, no evidence of arthritis within one year of discharge from service, and no evidence of an in-service traumatic right knee injury and medical evidence that shows that a right knee disability is etiologically related to service, the Board finds no basis for a favorable disposition of the Veteran's claims.  Accordingly, service connection for tinnitus and a right knee disability is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for tinnitus is denied.  

Service connection for a right knee disability is denied.  


REMAND

The Veteran contends that he has had recurring headaches and sinus problems as well as chronic left knee, right ankle and neck pain since service and believes that his current disabilities are related to service.  

Historically, the STRs showed that the Veteran was treated for a contusion on the left knee after he fell down three steps of a ladder in October 1992.  Other than some tenderness, all clinical and diagnostic findings, including x-ray studies were negative.  The STRs also showed the Veteran was treated for chronic right ankle sprains on several occasions, for a stiff neck, diagnosed as muscle strain on one occasion in December 1988, and for headaches on multiple occasions.  The diagnoses included migraine/tension headaches and headaches with upper respiratory infection.  At the videoconference hearing in 2012, the Veteran testified that he was diagnosed with sleep apnea after service and was told that his headaches were secondary to his sleep apnea.  

In order to establish service connection, in general, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the Veteran is competent to describe his symptoms since service, and is currently shown to have degenerative changes in the left knee, chronic ankle pain, seasonal allergies, headaches and reported neck pain when turning his head.  However, he has never been examined by VA for any of the claimed disabilities.  As neither the Board nor the RO are competent to render a medical opinion, the appeal must be remanded for appropriate VA examinations.  

Part of VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA) is to provide the Veteran with an examination if, as in this case, there is competent evidence of a current disability, and the evidence indicates that the current disability may be related to an event in service.  38 C.F.R. § 3.159(c)(4) (2013).  Therefore, one must be provided to him.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"].  

The Veteran also testified that he received treatment from a Dr. C. for his neck and right ankle.  The record was held open an additional thirty days but the records were not submitted by the Veteran.  On remand, efforts to obtain these records should be undertaken.   

Accordingly, the case is REMANDED for the following action:  

1.  Ask the Veteran to provide a release for relevant records of treatment for his neck and right ankle from the private treatment provider (Dr. C.) located in Dyersburg, Tennessee, identified by him at the February 2012 Board hearing.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  The Veteran should be scheduled for appropriate VA examinations to determine the nature and etiology of any identified left knee, right ankle or neck disability and whether he has a sinus disorder or headache disorder at present that is related to service.  The claims folder must be made available to the examiners for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished.  The examiners should describe all findings in detail and provide a complete rationale for all opinions offered.  After reviewing all of the evidence of record, including any STRs and/or post service treatment reports obtained on remand, the examiners should address the following:  

a)  Does the Veteran have a left knee, right ankle or neck disability at present?  If so, is it at least as likely as not that any identified disability was first manifested in or is otherwise related to service?  

b)  Does the Veteran have a chronic headache disorder or sinus disorder at present?  If so, is it at least as likely as not that any current headache disorder or sinus disorder was first manifested in or is otherwise related to service?  

A fully articulated medical rationale for any opinions expressed should be set forth in the examination reports.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to each.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the appropriate examiner for completion of the opinion).  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  After the requested development has been completed, the AMC should readjudicate the merits of the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


